MR. JUSTICE MORAN delivered the opinion of the court: An arbitrator, designated by the Industrial Commission, awarded claimant,, Evelyn Puckett, compensation for 32 weeks of temporary total disability, 50% permanent loss of the use of the right leg, and $665 of medical expenses unpaid by the employer, Augustana Hospital. The Commission, after hearing additional testimony by the claimant, affirmed the award for temporary total disability, increased the award for the permanent loss of the use of the right leg to 66 2/3% thereof, and increased the award for medical expenses to $977.50. The circuit court of Cook County confirmed the Commission’s decision. The claimant has appealed, contending that the Commission’s finding of less than total permanent disability is contrary to the manifest weight of the evidence. We find it unnecessary to discuss the details of this case, as it would serve no useful purpose to do so. It is sufficient to note that each party presented the testimony of a single medical witness, that these witnesses differed on the extent of claimant’s disability, and that the resolution of this difference was within the particular purview of the Commission. After carefully reviewing this testimony and the other evidence, we hold that the decision of the Industrial Commission is not against the manifest weight of the evidence. The judgment of the circuit court of Cook County is affirmed. Judgment affirmed.